

116 S405 IS: Keep Buying American Act of 2019
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 405IN THE SENATE OF THE UNITED STATESFebruary 7, 2019Ms. Stabenow (for herself, Ms. Baldwin, Ms. Smith, Mr. Murphy, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require publication of the annual reports required under the Presidential Orders on Buy American
			 and Hire American and Strengthening Buy-American Preferences for
			 Infrastructure Projects.
	
 1.Short titleThis Act may be cited as the Keep Buying American Act of 2019.
		2.Publication of annual reports on Buy American and Hire American compliance
 (a)In generalThe head of each agency required to submit reports under Executive Order 13788, entitled Buy American and Hire American, (or any successor order) shall make each report available to the public, and submit each report to Congress, at the same time the head of the agency submits the report to the Secretary of Commerce and Director of the Office of Management and Budget.
 (b)Publication of previous reportsNot later than 90 days after the date of the enactment of this Act, the head of each agency that was previously required to submit a report under Executive Order 13788 shall make each such report available to the public, and submit each such report to Congress.
 3.Publication of reports identifying opportunities to maximize the use of Buy American principlesThe head of each agency required to submit a report under Executive Order 13858, entitled Strengthening Buy-American Preferences for Infrastructure Projects, (or any successor order) shall make the report available to the public, and submit the report to Congress, at the same time the head of the agency submits the report to the President or the Assistant to the President for Trade and Manufacturing Policy.
		